Title: To Thomas Jefferson from Beverley Randolph, 14 March 1793
From: Randolph, Beverley
To: Jefferson, Thomas



Dear Sir
Richmond March 14th. 1793

Yours of the 18 of last month did not reach me untill the 6th. instant.
I beg you will accept my Thanks for the very favourable opinion you have been good enough to express of me. I sincerely wish I may be able to answer the expectations of my Friends. I profess myself intirely ignorant of the Business which I am calld upon to execute but have notwithstanding determined to engage in it having nothing to support me in the undertaking except a consciousness of Zeal for the Public Interest and the Hope that you and my Friend Edmund Randolph will afford me such information on the Subject of my Employment as will enable to discharge the Duties of it in a Satisfactory Manner.
I should have answered your Letter before this had an opportunity offer’d from Cumberland sooner than my own Departure for this Place.
I fear it will be impossible for me to reach Philadelphia so soon as the President wishes as I have only this Day received official notice of my appointment. This Circumstance will scarcely allow me time to be there sooner than the 10th next of month by which Day I hope to be able to accomplish the Journey. I beg you will be good enough to make my apology to the President for this Delay. You know my dear Sir how impossible it is for a man in this Country to equip himself for such an expedition in so short a time as seems to be required. I beg you to be assured that I am with great Regard Yr. Friend

Beverley Randolph

